DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed May 21, 2021 is acknowledged and has been entered.  Claims 2 and 73 have been canceled.  Claims 1, 3, 41, and 72 have been amended.  Claims 83-85 have been added.

2.	As before noted Applicant elected the invention of Group I, 1-3, 11, 12, 20, 23-25, 30, 32, 33, 41, 42, 68, 70-72, and 75, insofar as the claims are drawn to an antibody polypeptide and a method for the treatment of prostate cancer in a patient. 

3.	Claims 1, 3, 11, 12, 20, 23-25, 30, 32, 33, 41, 42, 68, 70-72, 75, and 83-85 are pending in the application and have been examined.

Information Disclosure Statement
4.	The information disclosures filed December 18, 2020 and May 21, 2021 have been considered.  An initialed copy of each is enclosed.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the United Kingdom on October 5, 2015 and October 29, 2015.  A certified copy of UK 1519105.9 (filed October 29, 2015) has been received.  However, Applicant has not filed a certified copy of UK 1517550.8 (October 5, 2015), as required by 37 C.F.R. § 1.55.
	Applicant’s remarks with regard to this issue at page 9 of the amendment filed May 21, 2021 are noted.


Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed January 25, 2021.

Specification
7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Although it appears that Applicant has made a bona fide attempt to resolve this issue by appropriately amending the specification an additional example of an improperly demarcated trademark appearing in the specification is noted, namely Matrigel™; see, e.g., page 48, line 9, of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at http://www.uspto.gov/web/menu/search.html.

Claim Objections
8.	Claim 72 is objected to because of the omission of a conjunction after penultimate and final member of the listing recited (i.e., between “metastases of the bone (including spine, vertebrae, pelvis, ribs)” and “metastasis within pelvis, rectum, bladder, and/or urethra”.
	Appropriate correction or rebuttal is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 

10.	Claims 1, 3, 11, 12, 20, 23-25, 30, 32, 33, 41, 42, 68, 70-72, 75, and 83-85 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 3, 11, 12, 20, 23-25, 30, 32, 33, 41, 42, 68, 70-72, 75, and 83-85 are indefinite for the following reasons:
Claim 1 recites, “wherein the PSA is human PSA consisting of the amino acid sequence of SEQ ID NO: 7 and/or is a mature, active form of human PSA consisting of the amino acid sequence of SEQ ID NO: 24”.  This recitation renders the claims indefinite because if PSA is “human PSA consisting of the amino acid sequence of SEQ ID NO: 7” it cannot also be “a mature, active form of human PSA consisting of the amino acid sequence of SEQ ID NO: 24”.1
It is suggested that this issue may best be remedied by amending claim 1 to recite, “wherein the PSA is human PSA consisting of the amino acid sequence of SEQ ID NO: 7 or is a mature, active form of human PSA consisting of the amino acid sequence of SEQ ID NO: 24”.    
For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


This is a “new matter” rejection.
	Claim 72, as amended by the amendment filed May 21, 2021, recites, “wherein the metastatic prostate cancer to be treated is […] metastasis within pelvis, rectum, bladder, and/or urethra”.
	At page 11 of the amendment filed May 21, 2021 Applicant has remarked that no new matter has been introduced by the amendment and that support for the amendment is found throughout the application including, for example, in the original claims (e.g., claims 24 and 68) and at page 4, line 24 to page 5, line 11; page 8, lines 14-17; page 11, line 15; and page 31, lines 4-8.
	Contrary to Applicant’s remarks it appears that the amendment to claim 72 has introduced a new concept that is not adequately embraced by the specification, including the claims, as originally filed.  As amended claim 72 recites “wherein the metastatic prostate cancer to be treated is […] metastasis within pelvis, rectum, bladder, and/or urethra”, but original claim 63 refers only to “metastasis within pelvis, rectum, bladder, urethra”, which is read as a list of alternatives (i.e., metastasis within the pelvis, metastasis within the rectum, metastasis within the bladder, or metastasis within the urethra).  It is not read as indicating the metastasis that is to be treated may be metastasis within more than one of the organ or tissue systems listed.  Similarly the disclosure at page 29, lines 29-323, is not read as indicating that the metastases to be treated are those present in any one combination of the different organ or tissue systems listed, but rather as indicating the metastases to be treated are those present in one or another of the different organ or tissue systems listed (e.g., the metastases to be treated may be 
	It is suggested that this issue may best be remedied by amending claim 72 to recite, “wherein the metastatic prostate cancer to be treated is […] metastasis within pelvis, rectum, bladder, or urethra”.  Alternatively this issue might be remedied if Applicant were to point to particular disclosures in the specification, including the claims, which are believed to provide the necessary support for the language of claim 72 as it is presently amended.

13.	Claims 42, 84, and 85 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 12 of the amendment filed May 21, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention. 
In this instance, the claims are drawn to a humanized antibody or an antigen binding fragment thereof that specifically binds to a human PSA polypeptide consisting of SEQ ID NO: 7 or SEQ ID NO: 24, wherein said antibody or antigen binding fragment thereof comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 1, 2, and 3 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6.  In addition the claims are drawn to a method for treating prostate cancer in a patient comprising administering the patient a therapeutically effective amount of the antibody or an antigen binding fragment thereof, which is linked  directly or indirectly via a linking moiety to a therapeutic moiety or which comprises an Fc domain and is capable of mediating ADCC or CDC.  
Addressing claims 42 and 84, which are drawn to the antibody polypeptide of claim 41 or claim 83, which is adjoined to therapeutic moiety or a detectable moiety, respectively, via a linking moiety, according to the claims the linking moiety is a “derivative” of DOTA, DTPA, NOTA, or TETA.  It is however not evident what is or is not 
Here Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In addition Applicant is again reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
	The claim invites the skilled artisan to complete the inventive process by developing “derivatives” of DOTA, DTPA, NOTA, and TETA, which are suitably used to construct the antibody polypeptide that is linked to therapeutic moiety or a detectable moiety, but extending such an invitation does not satisfy the written description requirement.4
	Applicant has traversed the propriety of maintaining this ground of rejection arguing that the written description requirement is met by the instant application because the meaning of “derivative” is well-known in the field and because the use of term is widespread in view of the examples of “derivatives” of DOTA and NOTA that are 
In response the meaning of the term “derivative” is not the point of contention here; nor is it necessarily whether or not the art describes and uses “derivatives” of DOTA, DTPA, NOTA, and TETA to such a degree that might their use should be considered “widespread”.  Rather the point here is that it is not evident what does or does not constitute the “derivatives” of DOTA, DTPA, NOTA, and TETA, which are suitably used to construct the antibody polypeptide that is linked to therapeutic moiety or a detectable moiety.  As explained above because the structural features that define members of the claimed pluralities of “linking moieties”, which are “derivatives” of DOTA, DTPA, NOTA, or TETA are not disclosed by this application, the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of the genus of “linking moieties” to which claims 42 and 84 are directed.  Accordingly it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
   Turning now to claim 85, which is drawn to a method for the treatment of prostate cancer in a patient, first, it is aptly noted that the prostate cancer that is to be treated need not express “PSA”, the antigen to which the antibody or antigen binding fragment thereof binds.  If the tumors in a patient do not express this antigen, it is not reasonably expected that the claimed method will be found to be effective to treat the disease.  This is because the antibody will not selectively target or bind to prostate cancer cells not expressing PSA.5
Here Applicant is duly reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
 
14.	Claims 42, 68, 70-72, 75, 84, and 85 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a method for treating prostate cancer in a human patient having prostate cancer, wherein said prostate cancer is characterized by the expression of a PSA polypeptide comprising the amino acid sequence of SEQ ID NO: 7 or SEQ ID NO: 24, said method comprising administering to the patient an effective amount of an immunoconjugate comprising a humanized monoclonal antibody comprising a heavy chain variable domain CDRs comprising the amino acid sequences of SEQ ID NOs: 1, 2, and 3 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6 adjoined to a therapeutic moiety that kills or inhibits the growth of human prostate cancer cells, as well as being enabling for making and using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 16 of the amendment filed May 21, 2021 Applicant has 
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  

In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Then, for reasons that will be provided, it is submitted that at best the specification is only reasonably enabling of the use of a method for treating prostate cancer in a human patient having prostate cancer, wherein said prostate cancer is characterized by the expression of a PSA polypeptide comprising the amino acid sequence of SEQ ID NO: 7 or SEQ ID NO: 24, said method comprising administering to the patient an effective amount of an immunoconjugate comprising a humanized monoclonal antibody comprising a heavy chain variable domain CDRs comprising the amino acid sequences of SEQ ID NOs: 1, 2, and 3 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6 adjoined to a cytotoxic moiety that kills or inhibits the growth of human prostate cancer cells.6 
Then, turning to other issues, as previously explained, according to the specification the term “treatment” is intended to include both therapeutic and prophylactic treatment of the patient, the latter of which is intended to “reduce likelihood of prostate cancer” (page 29, lines 6-12).  Thus, it is understood that the claims are drawn to a method that is intended, not only for treating prostate cancer once it has actually occurred or developed in the patient, but also to prevent its occurrence or development altogether.  However, the prevention of prostate cancer is an intractable proposition, if not now wholly impractical, given, for example, that that its causes are multifactorial and even still only partially characterized and poorly understood.  It is generally recognized that a disease cannot be prevented unless and until its causes are fully appreciated and understood to a degree that it becomes possible to intercede effectively to block its onset or 
In this instance, it is submitted that the specification does little more than state a hypothesis and propose testing to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
With further regard to the method claims it is noted that the patient is not necessarily human; and yet there appears to be no evidence that the claimed antibody polypeptide, which binds to a human PSA polypeptide, will be found to be capable of binding to the “PSA” polypeptides of other mammalian species (e.g., baboon) or suitably and effectively used to treat or prevent prostate cancer occurring in any species of animal other than human.  It is submitted that at best the specification only reasonably enables the treatment of human prostate cancer expressing a human PSA polypeptide comprising the amino acid sequence of SEQ ID NO: 7 or SEQ ID NO: 24.  This is because it cannot 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
15.	No claim is allowed.

16.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Yamaguchi et al. (Biochem. Biophys. Res. Commun. 2014 Nov 1; 454 (4): 600-603) teaches, because not every antibody that binds to a particular cell surface antigen causes the antigen to be internalized (i.e., taken up by the cell), it seems that the identities of the epitopes of the antigens to which the antibodies bind, as opposed to the identities of the antigens, determine the ability of the antibodies to cause internalization of the antigens; see entire document (e.g., page 601 and page 602, Figure 3).

	WO2013/061083-A2 teaches a humanized version of a murine antibody having the designation “5A10”, which specifically binds to human PSA.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
August 26, 2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the disclosure at page 5, lines 1-11 of the specification.
        2 See M.P.E.P. § 2172 (II).
        3 This disclosure reads as follows:  
        
        Metastasis refers to the spread of a cancer from its original location to other sites in the body. For example, the metastatic prostate cancer to be treated or diagnosed may be a metastases present in the lymphatic system; in bone (including spine, vertebrae, pelvis, ribs); metastasis within pelvis, rectum, bladder, or urethra.
        4 A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
        
        5 Notably Applicant has amended claim 68 to recite a limitation that the prostate cancer expresses PSA but according to claim 85 that is not necessarily the case.
        6 Such a therapeutic moiety is described, for example, at page 15, lines 22-35 of the specification.